01

02

03

04

05

06                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
07                                     AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )            CASE NO. CR19-134-JCC
09         Plaintiff,                     )
                                          )
10         v.                             )
                                          )            DETENTION ORDER
11   CLINTON JAY,                         )
                                          )
12         Defendant.                     )
     ____________________________________ )
13

14 Offense charged:        Possession of Fentanyl with Intent to Distribute; Forfeiture Allegations

15 Date of Detention Hearing:     July 26, 2019.

16          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

17 based upon the factual findings and statement of reasons for detention hereafter set forth, finds

18 that no condition or combination of conditions which defendant can meet will reasonably assure

19 the appearance of defendant as required and the safety of other persons and the community.

20         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

21          1.     Defendant was not interviewed by Pretrial Services, so his background

22 information is unknown or unverified. His prior criminal record includes previous drug



     DETENTION ORDER
     PAGE -1
01 offenses, failures to appear with warrant activity, non-compliance with treatment, criminal

02 conduct while on a suspended sentence or pretrial release, and pending state court charges.

03 Defendant does not have a realistic release plan, and does not contest entry of an order of

04 detention at this time.

05         2.      Defendant poses a risk of nonappearance based on lack of background

06 information, drug use, failures to appear and lack of stable residence. Defendant poses a risk

07 of danger based on the nature and circumstances of the offense, criminal history, commission

08 of offenses and non-compliance while on supervision, pending charges, and drug use.

09         3.      There does not appear to be any condition or combination of conditions that will

10 reasonably assure the defendant’s appearance at future Court hearings while addressing the

11 danger to other persons or the community.

12 It is therefore ORDERED:

13 1. Defendant shall be detained pending trial, and committed to the custody of the Attorney

14      General for confinement in a correction facility separate, to the extent practicable, from

15      persons awaiting or serving sentences or being held in custody pending appeal;

16 2. Defendant shall be afforded reasonable opportunity for private consultation with counsel;

17 3. On order of the United States or on request of an attorney for the Government, the person

18      in charge of the corrections facility in which defendant is confined shall deliver the

19      defendant to a United States Marshal for the purpose of an appearance in connection with a

20      court proceeding; and

21 4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel for

22      the defendant, to the United States Marshal, and to the United State Probation Services



     DETENTION ORDER
     PAGE -2
01     Officer.

02        DATED this 26th day of July, 2019.

03

04                                             A
                                               Mary Alice Theiler
05                                             United States Magistrate Judge

06

07

08

09

10

11

12

13

14

15

16

17

18

19

20

21

22



     DETENTION ORDER
     PAGE -3
